     Case 3:18-cv-00296-LRH-CBC Document 50 Filed 11/08/18 Page 1 of 4



 1 JACKSON LEWIS P.C.
   Joshua A. Sliker, (Nevada Bar No. 12493)
 2 joshua.sliker@jacksonlewis.com
   3800 Howard Hughes Parkway, Suite 600
 3 Las Vegas, Nevada 89169
   Telephone: (702) 921-2460
 4 Facsimile: (702) 921-2461

 5 HUESTON HENNIGAN LLP
   John C. Hueston (admitted pro hac vice)
 6 jhueston@hueston.com
   Robert N. Klieger (admitted pro hac vice)
 7 rklieger@hueston.com
   Allison L. Libeu (admitted pro hac vice)
 8 alibeu@hueston.com
   523 W. 6th St., Suite 400, Los Angeles, CA 90014
 9 Telephone: (213) 788-4340
   Facsimile: (888) 775-0898
10
   Attorneys for Plaintiff/Counterdefendant Tesla, Inc.
11
   TIFFANY & BOSCO, P.A.
12 Robert D. Mitchell (admitted pro hac vice)
   rdm@tblaw.com
13 William M. Fischbach III (admitted pro hac vice)
   wmf@tblaw.com
14 Christopher J. Waznik (admitted pro hac vice)
   cjw@tblaw.com
15 Jason C. Kolbe (Nevada Bar No. 11624)
   jck@tblaw.com
16 Kevin S. Soderstrom (Nevada Bar No. 10235)
   kss@tblaw.com
17 Camelback Esplanade II, Seventh Floor
   2525 East Camelback Road Phoenix, Arizona 85016-4229
18 Telephone: (602) 255-6000
   Facsimile: (602) 255-0103
19
   Attorneys for Defendant/Counterclaimant Martin Tripp
20
                                UNITED STATES DISTRICT COURT
21
                                       DISTRICT OF NEVADA
22
   TESLA, INC., a Delaware corporation,               Case No.: 3:18-cv-00296-LRH-CBC
23
                Plaintiff,
24                                                    JOINT INTERIM STATUS REPORT
           v.
25
   MARTIN TRIPP, an individual,
26
                Defendant.
27

28 AND RELATED COUNTERCLAIM

                                   JOINT INTERIM STATUS REPORT
       Case 3:18-cv-00296-LRH-CBC Document 50 Filed 11/08/18 Page 2 of 4



 1          Pursuant to Local Rule 26-3, Plaintiff/Counterdefendant Tesla, Inc. (“Tesla”) and

 2 Defendant/Counterclaimant Martin Tripp hereby submit the following joint interim status report in

 3 compliance with the Court’s Discovery Plan and Scheduling Order (ECF No. 31).

 4          1.      TIME NECESSARY FOR TRIAL

 5          Both parties requested trial by jury. (ECF Nos. 1 & 25.) While discovery is ongoing, the

 6 parties estimate that trial of this matter will last approximately ten days.

 7          2.      AVAILABILITY FOR TRIAL

 8          The parties anticipate that dispositive motions may be filed in this case. Pursuant to

 9 paragraph 5 of the Court’s Discovery Plan and Scheduling Order (ECF No. 31), the last day to file

10 dispositive motions is February 6, 2019. On November 8, 2018, Mr. Tripp’s counsel proposed that

11 the parties meet and confer regarding a possible extension of an unspecified number of case

12 deadlines, saying that Mr. Tripp would propose specific date adjustments in future correspondence.

13 The parties will meet and confer regarding any schedule modifications Mr. Tripp proposes and

14 bring scheduling matters to the Court’s attention when appropriate.

15          Availability of counsel for both parties will depend largely on whether the parties file

16 dispositive motions and the timing of the Court’s ruling on any such motions. In the event that

17 neither party files a dispositive motion, on or before March 8, 2019, or such other extended

18 deadline agreed to by the parties and approved by the Court, the parties will jointly identify and file

19 with the Court dates of availability for trial. In the event that a dispositive motion is filed, the
20 parties will jointly identify and file with the Court dates of availability for trial within thirty days of

21 the Court’s ruling on the dispositive motion.

22          3.      WHETHER TRIAL IS LIKELY TO BE ELIMINATED OR SHORTENED

23          Tesla believes that a dispositive ruling may shorten or eliminate the need for trial. Mr.

24 Tripp does not believe that any dispositive motion would eliminate or shorten the length of trial.

25 Both parties agree that it is unlikely that any other substantive motion would eliminate or shorten

26 the length of trial.

27

28

                                                       -1-
                                        JOINT INTERIM STATUS REPORT
      Case 3:18-cv-00296-LRH-CBC Document 50 Filed 11/08/18 Page 3 of 4



 1         4.      CERTIFICATION REGARDING TRIAL BY MAGISTRATE, SHORT

 2                 TRIAL, AND ADR

 3         The parties certify that they have met and considered a trial by a magistrate judge pursuant

 4 to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73 and the use of the Court’s Short Trial

 5 Program. At this time, the parties do not consent to trial by the magistrate judge or to the use of the

 6 Court’s Short Trial Program. The parties further certify that they have conferred and considered

 7 use of alternative dispute-resolution processes, including mediation, arbitration, and early neutral

 8 evaluation.

 9

10                                                Respectfully submitted,

11 Dated: November 8, 2018                        HUESTON HENNIGAN LLP

12
                                                  /s/ Allison L. Libeu
13                                                Allison L. Libeu
                                                  Attorneys for Plaintiff Tesla, Inc.
14
                                                  JACKSON LEWIS P.C.
15
                                                  /s/ Joshua A. Sliker
16                                                Joshua A. Sliker
                                                  Attorney and Local Counsel for Plaintiff Tesla, Inc.
17

18
     Dated: November 8, 2018                      TIFFANY & BOSCO, P.A.
19
20

21                                                /s/ Robert D. Mitchell
                                                  Robert D. Mitchell
22                                                Attorneys for Defendant Martin Tripp
23

24

25

26

27

28

                                                     -2-
                                       JOINT INTERIM STATUS REPORT
       Case 3:18-cv-00296-LRH-CBC Document 50 Filed 11/08/18 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2
            I hereby certify and declare under penalty of perjury that on November 8, 2018, I
 3
     electronically filed the foregoing with the Clerk of Court for filing and uploading to the CM/ECF
 4
     system which will send notification of such filing to all parties of record.
 5

 6
                                                   /s/ Kelley Chandler     ______________
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      -3-
                                        JOINT INTERIM STATUS REPORT
